DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9, 10-13, 14-20 in the reply filed on 3/8/22 is acknowledged.  Claims 1-4, 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-6, 9, 10-13, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, “marking order priorities of a plurality of working machines previously”, “acquiring a remaining time of the working machine with the highest order priority from being idleness”, “identifying a working machine with a highest order priority in the plurality of working machines in response that the plurality of working machines issue order instructions at the same time”.  
Referring to claims 1, it is unclear what is required by “in response that”, and “performing a highest priority order to the working machine with the highest order priority”.
Referring to claims 10, it is unclear what is required by “in response that”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim(s) 1, 3-6, 9, 10-13, rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: 

1. (Currently amended) A method for transporting order, wherein the method comprises: 
marking order priorities of a plurality of working machines previously; 
identifying a working machine with a highest order priority in the plurality of working machines in response that the plurality of working machines issue order instructions at the same time; 
acquiring a remaining time of the working machine with the highest order priority from being idleness; 
acquiring a time duration required for transporting a product to the working machine with the highest order priority; 
determining whether the remaining time of the working machine with the highest order priority from being idleness exceeds the time duration required for the transporting; and 
determining that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for the transporting, performing a highest priority order to the working machine with the highest order priority.  
3. (Currently amended) The method of claim 1, wherein the method further comprises: taking an order instruction from the working machine with the highest order priority as a first instruction.  
4. (Currently amended) The method of claim 1, wherein the method further comprises: 
in the case that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; and determining that there is an ordered product already in transportation, reassigning the ordered product already in transportation, and transporting the reassigned product to the working machine with the highest order priority.  
5. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: 
terminating the current transporting action; and 
generating an instruction of transporting the reassigned product to the working machine with the highest order priority.  
6. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: identifying an order priority of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; and reassigning the ordered product already in transportation corresponding to [[the]] a working machine with [[the]] a lowest order priority.  
9. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: identifying an order priority of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; obtaining reassignment time required for the ordered product already in transportation to be transported to the working machine with the highest order priority; and reassigning the ordered product already in transportation with [[the]] a shortest reassignment time as well as corresponding to [[the]] a working machine with [[the]] a lowest order priority.  
10. (Currently amended) A method for transporting order, wherein the method comprises: 
marking order priorities of [[the]] a plurality of working machines previously; 
identifying a working machine with a highest order priority in the plurality of working machines in response that the plurality of working machines issue order instructions at the same time; 
acquiring a remaining time of the working machine with the highest order priority from being idleness; 
acquiring a time duration required for transporting a product to the working machine with the highest order priority; 
determining whether the remaining time of the working machine with the highest order priority from being idleness exceeds the time duration required for the transporting; 
in the case that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; 
determining that there is an ordered product already in transportation, identifying [[the]] an order priority [[level]] of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; 
reassigning [[the]] an ordered product already in transportation corresponding to [[the]] a working machine with [[the]] a lowest order priority; and 
transporting the reassigned product to the working machine with the highest order priority.  
11. (Currently amended) The method of claim 10, wherein the method further comprises: taking an order instruction from the 
12. (Currently amended) The method of claim 10, wherein the operation of reassigning the ordered product already to a working machine with the lowest order priority comprises: terminating a current transporting action; and generating an instruction of transporting the reassigned product to the working machine with the highest order priority.  
13. (Currently amended) The method of claim 10, further comprises, subsequent to the operation of identifying the order priority [[level]] of the working machine [[that]] corresponding to the ordered product already in transportation: obtaining a reassignment time duration required for the ordered product already in transportation to be transported to the working machine with the highest order priority; and reassigning the ordered product already in transportation with [[the]] a shortest reassignment time as well as corresponding to the working machine with the lowest order priority.

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step/function from practically being performed in the mind.  For example, determining if a condition is met in the context of this claim encompasses a user thinking about if a condition is met.  For another example, marking a machine encompasses a user thinking about and noting a machine  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional element(s).  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-6, 9, 10-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,134,482 to Iwasaki.

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.  

Iwasaki teaches the following: 
10. A method for transporting order, wherein the method comprises: 
marking order priorities of a plurality of working machines previously (Iwasaki teaches “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment;”.  Iwasaki further teaches “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment” (claims).  The examiner submits that remaining process time of each processor that is used to select semiconductor wafers to be transported to processing means, reads on order priorities of a plurality of working machines.); 
identifying a working machine with a highest order priority in the plurality of working machines in response that the plurality of working machines issue order instructions at the same time; acquiring a remaining time of the working machine with the highest order priority from being idleness; acquiring a time duration required for transporting a product to the working machine with the highest order priority; determining whether the remaining time of the working machine with the highest order priority from being idleness exceeds the time duration required for the transporting (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.); 
in the case that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; determining that there is an ordered product already in transportation, identifying [[the]] an order priority [[level]] of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; reassigning [[the]] an ordered product already in transportation corresponding to [[the]] a working machine with [[the]] a lowest order priority; and transporting the reassigned product to the working machine with the highest order priority (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
1. A method for transporting order, wherein the method comprises: 
marking order priorities of a plurality of working machines previously (Iwasaki teaches “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment;”.  Iwasaki further teaches “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment” (claims).  The examiner submits that remaining process time of each processor that is used to select semiconductor wafers to be transported to processing means, reads on order priorities of a plurality of working machines.);  
identifying a working machine with a highest order priority in the plurality of working machines in response that the plurality of working machines issue order instructions at the same time; acquiring a remaining time of the working machine with the highest order priority from being idleness; acquiring a time duration required for transporting a product to the working machine with the highest order priority; determining whether the remaining time of the working machine with the highest order priority from being idleness exceeds the time duration required for the transporting; and determining that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for the transporting, performing a highest priority order to the working machine with the highest order priority (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
3. (Currently amended) The method of claim 1, wherein the method further comprises: taking an order instruction from the working machine with the highest order priority as a first instruction (Col. 20, lines 30- Col. 21, line 14, “A check is then made to see if the difference between the remaining process time computed in step 14-4 and the most-recently reported remaining process time exceeds a predetermined time period (step 14-5).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
4. (Currently amended) The method of claim 1, wherein the method further comprises: in the case that the remaining time of the working machine with the highest order priority from being idleness is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; and determining that there is an ordered product already in transportation, reassigning the ordered product already in transportation, and transporting the reassigned product to the working machine with the highest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
5. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the working machine with the highest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
6. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: identifying an order priority of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; and reassigning the ordered product already in transportation corresponding to [[the]] a working machine with [[the]] a lowest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
9. (Currently amended) The method of claim 4, wherein the operation of reassigning the ordered product already in transportation comprises: identifying an order priority of [[the]] a working machine [[that]] corresponding to the ordered product already in transportation; obtaining reassignment time required for the ordered product already in transportation to be transported to the working machine with the highest order priority; and reassigning the ordered product already in transportation with [[the]] a shortest reassignment time as well as corresponding to [[the]] a working machine with [[the]] a lowest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
11. (Currently amended) The method of claim 10, wherein the method further comprises: taking an order instruction from the working machine with the highest order priority as a first instruction (Col. 20, lines 30- Col. 21, line 14, “A check is then made to see if the difference between the remaining process time computed in step 14-4 and the most-recently reported remaining process time exceeds a predetermined time period (step 14-5).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
12. (Currently amended) The method of claim 10, wherein the operation of reassigning the ordered product already to a working machine with the lowest order priority comprises: terminating a current transporting action; and generating an instruction of transporting the reassigned product to the working machine with the highest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
13. (Currently amended) The method of claim 10, further comprises, subsequent to the operation of identifying the order priority [[level]] of the working machine [[that]] corresponding to the ordered product already in transportation: obtaining a reassignment time duration required for the ordered product already in transportation to be transported to the working machine with the highest order priority; and reassigning the ordered product already in transportation with [[the]] a shortest reassignment time as well as corresponding to the working machine with the lowest order priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.  
Applicant argues “According to the content recited in current claim 1, it can be noted that current claim 1 is not an abstract idea for those skilled in the art, because it solves a technical problem of how to avoid some important machines to be idle, and achieves a technical effect of avoiding the loss of capacity caused by the orders and improving production efficiency.”  The examiner disagrees.  The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step/function from practically being performed in the mind.  For example, determining if a condition is met in the context of this claim encompasses a user thinking about if a condition is met.  For another example, marking a machine encompasses a user thinking about and noting a machine If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicant argues “The current claim 1 include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, such issues are overcome.”  The examiner disagrees. This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element(s).  The claim is directed to an abstract idea. 
Applicant argues “Iwasaki only discloses "computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment", but discloses nothing about "order priorities of a plurality of working machines"”.  The examiner disagrees.  Iwasaki teaches “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment;”.  Iwasaki further teaches “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment” (claims).  The examiner submits that remaining process time of each processor that is used to select semiconductor wafers to be transported to processing means, reads on order priorities of a plurality of working machines.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896